DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/06/2020, with respect to Claims 1, 19 and 26 have been fully considered and are persuasive.  The rejection of Claims 1, 19 and 26 has been withdrawn. 

Allowable Subject Matter
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites inter alia a method of forming a transistor, comprising: 
forming one or more gate dielectric materials over a semiconductor base;
forming one or more gate materials over the one or more gate dielectric materials;
patterning the one or more gate materials into a gate material block; 
…forming first and second spacers along the first and second sidewalls, respectively; 
the first and second spacers each comprising a first spacer material adjacent a second spacer material; 
the first spacer material comprising silicon, boron and nitrogen, and being between the second spacer material and the gate material block;
forming first and second source/drain regions within the semiconductor base and adjacent the transistor channel region; 

after forming the first and second source/drain regions, removing at least some of the first spacer material to leave first and second voids within the first and second spacers, respectively.

Previous rejections were in view of US PG Pub 2018/0233398 (“Van Cleemput”) and US PG Pub 2020/0219989 (“Cheng”). Together, the references suggest transistor structures having sidewall spacers which include air gaps. However, the references do not disclose, or suggest, all limitations claimed by Applicant. See Remarks, filed on 11/06/2020, for additional rationale. A search of other, relevant references and subclasses does not show Applicant’s method to be anticipated or obvious. Claims 2-18 and 35 depend on Claim 1 and are allowable for at least the reason above.

Claim 19 recites inter alia a transistor, comprising:
a transistor gate over a semiconductor base and spaced from the semiconductor base by gate dielectric material; 
…first and second spacers along the first and second sidewalls, respectively; 
the first and second spacers each comprising a spacer structure and a void between the spacer structure and the transistor gate; 
…the first and second spacer structures each comprising a vertical segment extending upwardly from a horizontal segment, with the vertical segments joining to the horizontal segments at corners; 
the first and second voids being along the entirety of the vertical segments of the first and second spacer structures, and extending around the corners and to under the horizontal segments of the first and second spacer structures; and

the first source/drain region being proximate the first sidewall and the second source/drain region being proximate the second sidewall.

Previous rejections were in view of US PG Pub 2019/0296123 (“Lee”). Lee discloses a transistor structure having an air gap. However, Lee does not disclose the first and second voids being along the entirety of the vertical segments of the first and second spacer structures and extending around the corners and to under the horizontal segments of the first and second spacer structures”. See Remarks, filed on 11/06/2020, for additional rationale. 
A search of other, relevant references and subclasses does not show Applicant’s method to be anticipated or obvious. US 5,914,519 (“Chou”) and US 9,252,233 (“Hsiao”) and examples of relevant references in the art. Chou and Hsiao disclose a transistor having a voids with vertical segments and horizontal segments. However, the references do not disclose the voids having spacer structures with vertical and horizontal segments as defined by Applicant. Claims 20-25, 36 and 37 depend on Claim 19 and are allowable for at least the reasons above. 

Claim 26 recites inter alia a transistor, comprising:
a transistor gate over a semiconductor base, and spaced from the semiconductor base by gate dielectric material; 
…first and second spacers along the first and second sidewalls, respectively; 
the first and second spacers each comprising a spacer structure and a void between the spacer structure and the transistor gate; 

…bottoms of the first and second voids being along a fill material comprising silicon, nitrogen and boron; and
first and second source/drain regions within the semiconductor base and on opposing sides of the transistor channel region relative to one another; 
the first source/drain region being proximate the first sidewall and the second source/drain region being proximate the second sidewall.

Previous rejections were in view of US PG Pub 2018/0233398 (“Van Cleemput”) and US PG Pub 2020/0219989 (“Cheng”). Together, the references suggest transistor structures having sidewall spacers which include air gaps. However, the references do not disclose, or suggest, all limitations claimed by Applicant. See Remarks, filed on 11/06/2020, for additional rationale. A search of other, relevant references and subclasses does not show Applicant’s method to be anticipated or obvious. Claims 27-34 and 38 depend on Claim 26 and are allowable for at least the reason above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818